Exhibit 10.1 INCREMENTAL ACTIVATION NOTICE December 19, 2011 To:Bank of America, N.A., as Administrative Agent under the Credit Agreement referred to below Reference is hereby made to the Credit Agreement, dated as of March 18, 1999, as amended and restated as of March 31, 2010 (as amended, supplemented or otherwise modified from time to time, the “Credit Agreement”), among CHARTER COMMUNICATIONS OPERATING, LLC, CCO HOLDINGS LLC, the lenders parties thereto (the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative Agent”), and the other parties thereto. This notice is an Incremental Activation Notice referred to in Section 2.1(f) of the Credit Agreement.Effective as of the Term A Incremental Facility Effective Date, the Borrower, the Administrative Agent and each of the Lenders signatory hereto each hereby agree as follows: ARTICLE ONE DEFINED TERMS Terms defined in the Credit Agreement are used herein as defined therein.In addition, the following terms have the meanings specified below: “Delayed Draw Funding Date”:the date, if any, following the Term A Incremental Facility Effective Date on which the Borrower borrows Term A Loans. “Initial Term A Loan”: a Term A Loan made on the Term A Incremental Facility Effective Date. “Initial Term A Loan Commitment Percentage”: means, with respect to each Term A Lender, a percentage equal to 1/3 of its Term A Loan Commitment. “Term A Incremental Facility Effective Date”:the date on which the conditions specified in Article 4 are satisfied. “Term A Lender ”: each Lender that holds a Term A Loan Commitment or that makes a Term A Loan. “Term A Loan”:as defined in clause (a) of Article 2 of this Term A Loan Activation Notice.The Term A Loans shall be a “Series” of Incremental Term Loans for purposes of the Credit Agreement. “Term A Loan Commitment”: as to any Term A Lender, the obligation of such Lender to make Term A Loans in an aggregate principal amount not to exceed, as applicable, (a)the amount set forth opposite such Lender’s name under the heading “Term A Loan Com- mitment” on Schedule I or (b) the amount set forth in any Assignment and Assumption to which such Lender is a party as an Assignee, in each case as the same may be changed from time to time pursuant to the terms hereof and of the Credit Agreement.The Term A Loan Commitment of each Term A Loan Lender shall automatically be permanently reduced by the amount of any Term A Loan made by it.Any remaining Term A Loan Commitments outstanding on March 15, 2012 shall automatically terminate at 5:00 p.m. New York City time if not funded on such date. “Term A Loan Commitment Period”:the period from and including the Term A Incremental Facility Effective Date to the earlier of the Delayed Draw Funding Date and March 15, 2012 (or, if earlier, the date of termination of all Commitments pursuant to Section 7 of the Credit Agreement or the date of termination of all Term A Commitments pursuant to clause (k) of Article 2 of this Term A Loan Incremental Activation Notice). “Term A Loan Incremental Activation Notice”: this Incremental Activation Notice. ARTICLE TWO INCREMENTAL TERM LOANS The terms of the Term A Loans established pursuant to this Incremental Activation Notice shall be identical to the terms of the Term Loans outstanding immediately prior to the effectiveness of this Term A Loan Incremental Activation Notice, subject to the following additional terms or as otherwise provided herein: (a)Procedures for Borrowing Term A Loans.Subject to the terms and conditions hereof and in the Credit Agreement, each Term A Lender severally agrees to make “Term A Loans” (i) on the Term A Incremental Facility Effective Date in an amount equal to its Initial Term A Loan Commitment Percentage of its Term A Loan Commitment and (ii) pursuant to a single borrowing during the Term A Loan Commitment Period in an aggregate principal amount not to exceed its then outstanding Term A Loan Commitment; provided that immediately after giving effect to any such borrowing of Term A Loans, the sum of the aggregate principal amount of all Classes of Term Loans plus the aggregate principal amount of all First Lien Notes outstanding would not exceed the First Lien Term Cap.The Term A Loans borrowed on the Term A Incremental Facility Effective Date shall initially be the Type of Loan specified in the Notice of Borrowing delivered pursuant to clause (b) of Article Four below until otherwise converted or continued in accordance with the Credit Agreement. Term A Loans shall initially be the Type of Loans requested in the applicable Notice of Borrowing delivered in accordance with Section 2.2 of the Credit Agreement. (b)Incremental Term Maturity Date.The Incremental Term Maturity Date for the Term A Loans shall be May 15, 2017 (the “Term A Maturity Date”). (c)Amortization.The amortization schedule relating to Term A Loans is set forth in AnnexA attached hereto. (d)Applicable Margin.The Applicable Margin for of the Term A Loans is 1.25% for ABR Loans and 2.25% for Eurodollar Loans. (e)Upfront Fees.On each date of borrowing of any Term A Loans, the Borrower shall pay to each Term A Lender an upfront fee equal to the percentage set forth opposite such Term A Lender’s name on Schedule I of the principal amount of such Term A Lender’s Term A Loan made on such date. (f)Designation.The Term A Loans shall not constitute Refinancing Term Loans. (g)Maturity Protection.From and after the Term A Incremental Facility Effective Date (i) each reference to “Term C Maturity Date” in the definition of “First Lien Notes,” Section 2.1(f) and Section 7.2(e) of the Credit Agreement is replaced with “Term A Maturity Date” and (ii) the proviso to Section 2.1(f)(iv) is amended by inserting “Term A Loans,” immediately prior to the reference to “Term B-1 Loans.” (h)Interest Periods.In addition to the periods set forth in the definition of “Interest Period,” Interest Periods of one and two months shall, at the election of the Borrower, be available for the Term A Loans. (i)Participation in Mandatory Prepayments from Asset Sales.The Term A Loans shall participate to the fullest extent permitted by Section 2.9(a) in any prepayment from amounts required to be applied to a prepay Term Loans pursuant to Section 2.9(a) of the Credit Agreement. (j)Term A Loan Commitment Fee.The Borrower shall pay to the Administrative Agent for the account of each Term A Lender a nonrefundable commitment fee (the “Term A Loan Commitment Fee”) through the expiration of the Term A Loan Commitment Period for such Term A Lender’s Term A Loan Commitment, computed at 0.50% per annum for such Term A Loan Commitment on the average daily amount of the Term A Loan Commitment during the period commencing on the Term A Incremental Facility Effective Date and ending on (but excluding) the last day of the Term A Loan Commitment Period, which Term A Loan Commitment Fee shall be payable on the last day of the Term A Loan Commitment Period.The Term A Loan Commitment Fee shall be calculated on the basis of a year of 360 days for the actual number of days expired. (k)Termination or Reduction of Term A Loan Commitments.The Borrower shall have the right, upon notice delivered to the Administrative Agent no later than 1:00 P.M., New York City time, at least three Business Days prior to the proposed date of termination or reduction, to terminate the Term A Loan Commitments or, from time to time, to reduce the amount of the Term A Loan Commitments.Any such reduction shall be in an amount equal to $10,000,000, or a whole multiple of $1,000,000 in excess thereof, shall reduce permanently the Term A Loan Commitments then in effect and shall be applied to reduce the Term A Loan Commitments on a pro rata basis among the Term A Lenders based on the respective amount of such Term A Loan Commitments of each Term A Lender.Each notice delivered by the Borrower pursuant to this Section shall be irrevocable.Unless previously terminated, the Term A Loan Commitments shall automatically terminate upon the expiration of the Term A Loan Commitment Period, regardless of whether any Term A Loans are made on such date. (l)Assignment and Participation of Term A Loans and Term A Loan Commitments.The Term A Loans shall be subject to the assignment and participation provisions applicable to Term Loans under Section 10.6 of the Credit Agreement.The Term A Loan Commitments shall be subject to the same assignment and participations requirements that are applicable to Revolving Commitments pursuant to Section 10.6 of the Credit Agreement. (m)Additional Amendments.With respect to any matter requiring the vote of Lenders pursuant to any proposed amendment, restatement, waiver, consent, supplement or other modification (collectively “Modifications”) of the Credit Agreement that has the effect of making the amendments to the Credit Agreement reflected by deleting the stricken text (indicated textually in the same manner as the following example:stricken text) or adding the double-underlined text (indicated textually in the same manner as the following example: double-underlined text) as set forth in the pages of the Credit Agreement attached as Annex B hereto each Term A Loan (whether held by a Term A Lender party hereto or its successors or assigns) shall at all times be deemed for purposes of the Credit Agreement to be held by a Lender that have consented to such Modifications but not to any Modification that is not set forth on Annex B unless (i) the Borrower has delivered to the Administrative Agent (for distribution to the Lenders) a certificate signed by a Responsible Officer of the Borrower stating that the Borrower has determined that any such Modifications are not less favorable in any material respect to the Term A Lenders than the Modifications specifically set forth on Annex B and (ii) the Lender holding such Term A Loans has not notified the Administrative Agent and Borrower in writing within three Business Days after the date the certificate referred to in clause (i) above is made available to Lenders that such Lender has determined such other Modifications are less favorable in a material respect to the Term A Lenders than the Modifications specifically set forth on Annex B. ARTICLE THREE REPRESENTATION AND WARRANTIES; NO DEFAULTS (a)Each Loan Party represents and warrants to the Administrative Agent and each of the Lenders party hereto that (i) each of the representations and warranties made by any Loan Party in or pursuant to the Loan Documents shall be true and correct in all material respects on and as of such date as if made on and as of such date (except for any representation and warranty that is made as of a specified earlier date, in which case such representation and warranty shall have been true and correct in all material respects as of such earlier date) and (ii) no Default or Event of Default shall have occurred and be continuing on the date hereof or after giving effect to the Term A Loans and the Term A Loan Commitments. ARTICLE FOUR CONDITIONS TO EFFECTIVENESS The effectiveness of this Incremental Activation Notice on the Term A Incremental Facility Effective Date is subject to satisfaction of the following conditions precedent: (a)Counterparts of Agreement.The Administrative Agent shall have received duly executed and delivered counterparts (or written evidence thereof satisfactory to the Administrative Agent, which may include telecopy transmission of, as applicable, a signed signature page) of (i) this Incremental Activation Notice from each Loan Party and (ii) each Term A Lender listed on Schedule I. (b)Notice of Borrowing.The Administrative Agent shall have received a duly completed Notice of Borrowing for the Term A Loans to be borrowed on the Term A Loan Incremental Facility Effective Date. (c)Opinion of Counsel to Loan Parties.The Administrative Agent shall have received an opinion addressed to the Administrative Agent and the Lenders party to the Credit Agreement, dated the Incremental Facility Effective Date, of Kirkland & Ellis LLP, counsel to the Loan Parties, covering such matters as the Administrative Agent may reasonably request. (d)Fees and Expenses.The Borrower shall have paid, or concurrently with the effectiveness of this Incremental Activation Notice shall pay, to the Administrative Agent for the account of the arrangers of the Term A Loans, such fees as have been separately agreed among such arrangers and the Company and, to the extent invoiced, the reasonable documented out-of-pocket expenses of such Agents in connection with this Agreement (including reasonable documented out-of-pocket fees and expenses of counsel) of the Administrative Agent. ARTICLE FIVE MISCELLANEOUS (a)Expenses.To the extent contemplated by Section 10.5 of the Credit Agreement, the Borrower agrees to reimburse the Administrative Agent and each other Agent for its reasonable out of pocket expenses in connection with this Incremental Activation Notice and the transactions contemplated hereby, including the reasonable fees, charges and disbursements of Cahill Gordon & Reindel llp, counsel for the Administrative Agent. (b)Effect of Incremental Activation Notice.Except as expressly set forth herein, this Incremental Activation Notice shall not by implication or otherwise limit, impair, constitute an amendment of or otherwise affect the rights and remedies of the Lenders or the Administrative Agent under the Credit Agreement or any other Loan Document, and shall not alter, modify, amend or in any way affect any of the terms, conditions, obligations, covenants or agreements contained in the Credit Agreement or any other provision of either such agreement or any other Loan Document.Each and every term, condition, obligation, covenant and agreement contained in the Credit Agreement or any other Loan Document is hereby ratified and re-affirmed in all respects and shall continue in full force and effect.Each Loan Party reaffirms its obligations under the Loan Documents to which it is party and the validity of the Liens granted by it pursuant to the Collateral Documents.From and after the Term A Incremental Facility Effective Date, all references to the Credit Agreement in any Loan Document shall, unless expressly provided otherwise, refer to the Credit Agreement as supplemented by this Incremental Activation Notice. (c)Counterparts; Integration; Effectiveness.This Incremental Activation Notice may be executed in counterparts (and by different parties hereto on different counterparts), each of which shall constitute an original, but all of which when taken together shall constitute a single contract.This Incremental Activation Notice shall become effective when thisIncremental Ac- tivation Notice shall have been executed by the Administrative Agent and when the Administrative Agent shall have received counterparts hereof and thereof which, when taken together, bear the signatures of each of the other parties hereto and thereto, and thereafter shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns.Delivery of an executed counterpart of a signature page of this Incremental Activation Notice by telecopy shall be effective as delivery of a manually executed counterpart of this Incremental Activation Notice. (d)Governing Law.This Incremental Activation Notice and the rights and obligations of the parties under this Incremental Activation Notice shall be governed by, and construed and interpreted in accordance with, the law of the State of New York. (e)Headings.Article and Section headings used herein are for convenience of reference only, are not part of this Incremental Activation Notice and shall not affect the construction of, or be taken into consideration in interpreting, this Incremental Activation Notice. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] CCO HOLDINGS, LLC By: Name: Title: CHARTER COMMUNICATIONS OPERATING, LLC By: Name: Title: THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE II HERETO By: Name: Title: Schedule I-1 [ ], as a Term A Lender By: Name: Title: Schedule I-2 ACKNOWLEDGED AND ACCEPTED: BANK OF AMERICA, N.A., as Administrative Agent By: Name: Title: Schedule I-3 Schedule II Subsidiary Guarantors American Cable Entertainment Company, LLC Cable Equities Colorado, LLC CCO Purchasing, LLC Charter Advertising of Saint Louis, LLC Charter Cable Operating Company, LLC Charter Cable Partners, LLC Charter Communications Entertainment I, LLC Charter Communications Entertainment II, LLC Charter Communications Entertainment, LLC Charter Communications Properties LLC Charter Communications, LLC Charter Distribution, LLC Charter Helicon, LLC Charter RMG, LLC HPI Acquisition Co. LLC Interlink Communications Partners, LLC Long Beach, LLC Marcus Cable Associates, L.L.C. Marcus Cable of Alabama, L.L.C. Peachtree Cable TV, LLC Rifkin Acquisition Partners, LLC Tennessee, LLC Vista Broadband Communications, LLC Cable Equities of Colorado Management Corp. Marcus Cable, Inc. Robin Media Group, Inc. Helicon Partners I, L.P. Peachtree Cable TV, L.P. The Helicon Group, L.P. Charter Communications Operating Capital Corp. CCO NR Holdings, LLC Charter Communications Ventures, LLC CC Systems, LLC CC Fiberlink, LLC Charter Fiberlink – Alabama, LLC Charter Fiberlink – Illinois, LLC Charter Fiberlink CCO, LLC Charter Fiberlink – Michigan, LLC Charter Fiberlink – Missouri, LLC Charter Fiberlink TX-CCO, LLC Charter Communications VII, LLC Falcon Cable Communications, LLC Schedule II-1 Falcon Community Cable, L.P. Falcon Video Communications, L.P. Falcon Cable Media, A California Limited Partnership Falcon Community Ventures I Limited Partnership Falcon Cable Systems Company II, L.P. Falcon Cablevision, A California Limited Partnership Falcon Telecable, A California Limited Partnership Falcon First, Inc. Falcon First Cable of New York, Inc. Falcon First Cable of the Southeast, Inc. Athens Cablevision Inc. Dalton Cablevision Inc. Plattsburgh Cablevision Inc. Scottsboro TV Cable, Inc. Ausable Cable TV, Inc. Charter Fiberlink AR-CCVII, LLC Charter Fiberlink NV-CCVII, LLC Charter Fiberlink OR-CCVII, LLC Charter Fiberlink WA-CCVII, LLC Charter Communications VI, LLC CC 10, LLC CC VI Operating Company, LLC Tioga Cable Company, Inc. Charter Fiberlink MS-CCVI, LLC Charter Fiberlink CA-CCO, LLC Charter Fiberlink MA-CCO, LLC Charter Fiberlink NC-CCO, LLC Charter Fiberlink OH-CCO, LLC Charter Fiberlink SC-CCO, LLC Charter Fiberlink VA-CCO, LLC Charter Fiberlink VT-CCO, LLC CC V Holdings, LLC CC VIII, LLC CC VIII Holdings, LLC CC VIII Operating, LLC CC Michigan, LLC Charter Communications V, LLC Charter Fiberlink CC VIII, LLC Hometown TV, Inc. Midwest Cable Communications, Inc. Charter Video Electronics, Inc. Charter Communications Entertainment I, DST Renaissance Media LLC CC VIII Leasing of Wisconsin, LLC Charter Cable Leasing of Wisconsin, LLC Charter Stores FCN, LLC Schedule II-2 Pacific Microwave Joint Venture SFC Transmissions Joint Venture CC VI Fiberlink, LLC CC VII Fiberlink, LLC CC VIII Fiberlink, LLC CCO Fiberlink, LLC CCO SoCal I, LLC CCO SoCal II, LLC CCO SoCal Vehicles, LLC Charter Fiberlink CT – CCO, LLC Charter Fiberlink – Georgia, LLC Charter Fiberlink LA – CCO, LLC Charter Fiberlink – Nebraska, LLC Charter Fiberlink NY – CCO, LLC Charter Fiberlink – Tennessee, LLC Schedule II-3 Annex A Amortization Schedule Amortization Date Percentage of Term A Loans orig- inally borrowed March 31, 2013 1.25% June 30, 2013 1.25% September 30, 2013 1.25% December 31, 2013 1.25% March 31, 2014 1.25% June 30, 2014 1.25% September 30, 2014 1.25% December 31, 2014 1.25% March 31, 2015 2.50% June 30, 2015 2.50% September 30, 2015 2.50% December 31, 2015 2.50% March 31, 2016 2.50% June 30, 2016 2.50% September 30, 2016 2.50% December 31, 2016 2.50% March 31, 2017 2.50% Term A Maturity Date: 67.50% To the extent not previously paid, all Term A Loans shall be due and payable on the Term A Maturity Date. Annex A-1 Annex B Agreed Upon Amendments to the Credit Agreement [See Attached.] Annex B-1 EXECUTION VERSION AMENDED AND RESTATED CREDIT AGREEMENT CHARTER COMMUNICATIONS OPERATING, LLC, as Borrower, CCO HOLDINGS, LLC, BANC OF AMERICA SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., GE CAPITAL MARKETS, INC., J.P. MORGAN SECURITIES INC. AND UBS SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners, BANK OF AMERICA, N.A., as Administrative Agent, and BANK OF AMERICA, N.A. CITICORP NORTH AMERICA INC. CREDIT SUISSE SECURITIES (USA) LLC DEUTSCHE BANK TRUST COMPANY AMERICAS GE CAPITAL MARKETS, INC. JPMORGAN CHASE BANK, N.A. UBS SECURITIES LLC as Syndication Agents, U.S. BANK NATIONAL ASSOCIATION, as Senior Managing Agent Dated as of March 18, 1999, as Amended and Restated as of March 31, 2010 TABLE OF CONTENTS Page SECTION 1
